DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and arguments, see pages 4-5 and 9 of the remarks filed 7/8/2022, are persuasive to the point that the prior art fails to teach or render obvious an anodic oxide film structure including a first thin film layer provided on a second surface of the non-porous barrier layer, the first surface being opposite to the second surface, wherein the first thin film layer comprises a plurality of first monoatomic layers formed by repeatedly performing a cycle of adsorbing a first primary precursor and supplying a first secondary reactant different from the first primary precursor to form a first monoatomic layer through chemical substitution of the first primary precursor and the first secondary reactant as to the context of claim 1.
Applicant’s amendments and arguments, see pages 4-5 and 9 of the remarks filed 7/8/2022, are persuasive to the point that the prior art fails to teach or render obvious an anodic oxide film structure including a first thin film layer provided on at least one surface of the porous layer and a surface of the non-porous barrier layer and on an inner surface of the through-hole, wherein the first thin film layer comprises a plurality of first monoatomic layers formed by repeatedly performing a cycle of adsorbing a first primary precursor and supplying a first secondary reactant different from the first primary precursor to form a first monoatomic layer through chemical substitution of the first primary precursor and the first secondary reactant as to the context of claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713